DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-40 are objected to because of the following informalities:  The steps S0-S6 and steps P1-P2 do not have to be in the claims.  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because it contains information given in the title.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.





Claim Interpretation
Regarding claims 21, Step S1 recites that step S2 is executed in a case that the operation triggering information is building hardware wallet and step S3 is executed in a case that the operation triggering operation is restoring hardware wallet. Steps S2 and S3 are to be contingent limitation since the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) (i.e. “in a case”) precedent are not met. Please MPEP § 2111.04. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 31,  
The term “ identity authentication way” in claims 24 and 34 are a relative term which renders the claim indefinite. The term “way” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase " authentication way" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "way"), thereby rendering the scope of the claim(s) unascertainable.
Claims 22-30 and 32-40 fall together accordingly as they do not cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 28-33, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin: Programming the Open Blockchain”) in view of Chan et al. (“Cryptki: Mobile Hardware Wallet”, hereinafter Chan) and in further view of Dumas (US 20210398134, hereinafter Dumas).
Re. claim 21, Antonopoulos discloses a method for realizing off-line initialization of a hardware wallet, comprising: Step S1, determining, by a hardware wallet, a type of an operation triggering information after the operation triggering information is received by the hardware wallet from a user, executing Step S2 in a case that the operation triggering information is building hardware wallet (Antonopoulos discloses user enters desire word length of mnemonic phrase (hardware wallet building instruction comprises length of mnemonic phrase) [Figure 8, Page 120]); executing Step S4 in a case that the operation triggering operation is restoring hardware wallet (Antonopoulos discloses wallet backup and can be used to recover and re--create all the keys in the same or any compatible wallet application [Page 114]. Import and export seeds for backup and recovery using interoperable mnemonics [Page 111]); 
Step S2, prompting, by the hardware wallet, the user to input a mnemonic phrase length (Antonopoulos discloses generate a random word mnemonic or enter your own [Figure 8, Page 120]), generating a key seed according to the mnemonic phrase length received from the user (Antonopoulos discloses Create a random sequence (entropy) of ·128 to 256 bits [Page 114]the salt is composed of the string constant " mnemonic " [Page 116]), generating multiple mnemonic word identifications according to the mnemonic phrase length and the key seed (Antonopoulos discloses a passphrase is generated from the entropy and mnemonic word [Table 4 page 118]. Adding checksum to end of random sequence, yielding 132 bit result, which is split into 11-bit length segments [Page 114-115]), searching for a corresponding mnemonic word from a preset dictionary according to each mnemonic word identification successively (Antonopoulos discloses The wallet starts from a source of entropy, adds a checksum, and then maps the entropy to a word list [Page 114]. Map each 11-bit value to a word from the predefined dictionary of 2048 words [Page 115]), jointing the mnemonic words successively to obtain a mnemonic phrase (Antonopoulos adding checksum to end of random sequence, yielding 132 bit result, which is split into 11-bit length segments [Page 114-115], length segments as mnemonic phrase identification), and generating a master key according to the key seed and storing the master key (Antonopoulos Creating master key from a root seed  [Figure 9, Page 121]. Keys are stored on hardware device such as hardware wallet [Page 125]); 
Step S3, setting, by the hardware wallet, a hardware wallet state as initialized, and performing normal operation (Antonopoulos discloses wallets are initialized from a seed [Page 107]); 
Step S4, prompting, by the hardware wallet, the user to input a letter of a word (Antonopoulos discloses generate a random word mnemonic or enter your own [Figure 8, Page 120]), searching for a corresponding mnemonic word from the preset dictionary according to the received letter of the word (Antonopoulos discloses The wallet starts from a source of entropy, adds a checksum, and then maps the entropy to a word list [Page 114]. Map each 11-bit value to a word from the predefined dictionary of 2048 words [Page 115]) and displaying the found mnemonic word (Antonopoulos discloses deterministic wallets with mnemonic words will show the user a sequence of 12 to 24 words when fast creating a wallet [Page 114]).
 Although Antonopoulos discloses mnemonic phrase, Antonopoulos does not explicitly teach but Chan teaches prompting the user to select (Chan Pressing up and down will move the > symbol, indicating the selected item. Pressing right will choose the selection and navigate to a new screen [Page 66]. The screen will display a list of words. Pressing right will show the next set of four, and pressing left will return to the previous set [Page 67]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again [Page 68]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again. Once all words have been entered the restore process is complete [Page 69]); 
Step S5, determining, by the hardware wallet, whether selection information input by the user is a complete mnemonic phrase after the selection information is received from the user, if yes, executing Step S6 ; otherwise, returning to Step S4 (Chan Pressing up and down will move the > symbol, indicating the selected item. Pressing right will choose the selection and navigate to a new screen [Page 66]. The screen will display a list of words. Pressing right will show the next set of four, and pressing left will return to the previous set [Page 67]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again [Page 68]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again. Once all words have been entered the restore process is complete [Page 69]); 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Antonopoulos to include prompting the user to select and determining, by the hardware wallet, whether selection information input by the user is a complete mnemonic phrase after the selection information is received from the user as disclosed by Chan. One of ordinary skill in the art would have been motivated for the purpose of increase security for all user, preventing the loss of funds from theft or destruction (Chan [Abstract][Page 67]).
Although the combination of Antonopoulos-Chan discloses hardware wallet with mnemonic phrase and creating a master key with a seed, the combination of the combination of Antonopoulos-Chan do not explicitly teach but Dumas teaches Step S6, obtaining, by the hardware wallet, the key seed according to the length of the selection information input by the user (Dumas teaches determines if the user already has mnemonic words by for example prompting the user and getting a response input using keypad 212 or function keys 226 [0111]. pressing a particular numeric key once, twice, three, or more times to input one of its corresponding letters [0112]. generates a 512-bit seed from the mnemonic string of clue words or mnemonic words received or imported [0113]), generating the master key according to the key seed (Dumas teaches generates master private key from the seed [0114]), and authenticating the master key, in the case that the master key is authenticated successfully, storing the master key (Dumas teaches encrypts the private key with a pin [0115]. Stores the encrypted private key to local storage [0116], the master private is authenticate since its encrypted, only by decrypting one can get the master private key), setting the hardware wallet state as initialized, and performing normal operation (Dumas teaches after device 102 is initialized, to create a new private key or use the information provided by the user to recover the private key [0061]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Antonopoulos-Chan to include obtaining, by the hardware wallet, the key seed according to the length of the selection information input by the user, generating the master key according to the key seed, and authenticating the master key, in the case that the master key is authenticated successfully, storing the master key, setting the hardware wallet state as initialized, and performing normal operation as disclosed by Dumas. One of ordinary skill in the art would have been motivated for the purpose of offline storage of mnemonic words is susceptible to loss, theft or damage, while online storage is susceptible to unauthorized access, hacking, phishing or theft. Leads to identity verification or authentication (Dumas [0010][0122]).

Re. claim 22, the combination of Antonopoulos-Chan-Dumas teach the method as claimed in claim 21, Chan further teaches wherein before the Step Si, the method comprises: powering on, by the hardware wallet, and determining whether the hardware wallet is initialized and, if yes, performing normal operation; otherwise, executing Step S1 (Chan teaches power on the wallet and begin setup [Page 9] This screen will be displayed when the hardware wallet is powered on for the first time. As mentioned on the display pressing, any key will begin the setup process [Page 17).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Antonopoulos to include powering on, by the hardware wallet, and determining whether the hardware wallet is initialized as disclosed by Chan. One of ordinary skill in the art would have been motivated for the purpose of preventing other people from being able to use the device (Chan [0017]).

Re. claim 23, the combination of Antonopoulos-Chan-Dumas teach the method as claimed in claim 21, wherein the Step Si comprises: displaying, by the hardware wallet, an initialization interaction option interface, waiting for receiving the option triggering information sent from the user via a human-computer interaction module, determining the type of the operation triggering information (Antonopoulos discloses generate a random word mnemonic or enter your own. Web page displaying generates mnemonics, seed and key [Figure 8, Page 120]. wallet backup and can be used to recover and re--create all the keys in the same or any compatible wallet application [Page 114]. Import and export seeds for backup and recovery using interoperable mnemonics [Page 111]), executing Step S2 in the case that the operation triggering information is building hardware wallet; executing Step S4 in the case that the operation triggering information is restoring hardware wallet (Antonopoulos discloses wallet backup and can be used to recover and re--create all the keys in the same or any compatible wallet application [Page 114]. Import and export seeds for backup and recovery using interoperable mnemonics [Page 111]).

Re. claim 28, the combination of Antonopoulos-Chan-Dumas teach the method as claimed in claim 21, Chan further teaches wherein between the Step S2 and Step S3, the method comprises: Step P1, generating and displaying, by the hardware wallets, an exam term according to the mnemonic phrase and the preset dictionary, and prompting the user to select; and Step P2, determining, by the hardware wallet, whether the selection information input by the user is correct according to the mnemonic word after receiving the selection information from the user, if yes, executing Step S3; otherwise, returning to Step P1 (Chan Pressing up and down will move the > symbol, indicating the selected item. Pressing right will choose the selection and navigate to a new screen [Page 66]. The screen will display a list of words. Pressing right will show the next set of four, and pressing left will return to the previous set [Page 67]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again [Page 68]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again. Once all words have been entered the restore process is complete [Page 69]).

Re. claim 29, the combination of Antonopoulos-Chan-Dumas teach the method as claimed in claim 28, Chan further teaches wherein the Step P1 comprises: displaying, by the hardware wallet, the mnemonic phrase via a displaying screen of human- computer interaction module, generating the exam term according to a subject phrase and the preset dictionary and displaying the exam term on the displaying screen, and prompting the user to select via the displaying screen (Chan Pressing up and down will move the > symbol, indicating the selected item. Pressing right will choose the selection and navigate to a new screen [Page 66]. The screen will display a list of words. Pressing right will show the next set of four, and pressing left will return to the previous set [Page 67]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again [Page 68]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again. Once all words have been entered the restore process is complete [Page 69]).

Re. claim 30, the combination of Antonopoulos-Chan-Dumas teach the method as claimed in claim 21, wherein the Step S4 comprises: prompting, by the hardware wallet, the user to input the letter of the word via the displaying screen of human-computer interaction module (Antonopoulos discloses generate a random word mnemonic or enter your own [Figure 8, Page 120]), searching for the corresponding mnemonic word from the preset dictionary according to the letter after receiving the letter input by the user via a key of the human-computer interaction module(Antonopoulos discloses The wallet starts from a source of entropy, adds a checksum, and then maps the entropy to a word list [Page 114]. Map each 11-bit value to a word from the predefined dictionary of 2048 words [Page 115]).
Although Antonopoulos discloses mnemonic phrase, Antonopoulos does not explicitly teach but Chan teaches displaying, by the hardware wallet, the found mnemonic word via the displaying screen of the human-computer interaction module and displaying information of prompting the user to select on the displaying screen (Chan Pressing up and down will move the > symbol, indicating the selected item. Pressing right will choose the selection and navigate to a new screen [Page 66]. The screen will display a list of words. Pressing right will show the next set of four, and pressing left will return to the previous set [Page 67]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again [Page 68]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again. Once all words have been entered the restore process is complete [Page 69]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Antonopoulos to include displaying, by the hardware wallet, the found mnemonic word via the displaying screen of the human-computer interaction module and displaying information of prompting the user to select on the displaying screen as disclosed by Chan. One of ordinary skill in the art would have been motivated for the purpose of increase security for all user, preventing the loss of funds from theft or destruction (Chan [Abstract][Page 67]).
Re. claim 31, Antonopoulos discloses an equipment for realizing off-line initialization of a hardware wallet, comprising: Step SO, receiving operation triggering information from a user (Antonopoulos discloses user enters desire word length of mnemonic phrase (hardware wallet building instruction comprises length of mnemonic phrase) [Figure 8, Page 120]); Step S1, determining a type of the operation triggering information received by the hardware wallet (Antonopoulos discloses user enters desire word length of mnemonic phrase (hardware wallet building instruction comprises length of mnemonic phrase) [Figure 8, Page 120]); executing Step S2 in the case that the operation triggering information is building hardware wallet (Antonopoulos discloses user enters desire word length of mnemonic phrase (hardware wallet building instruction comprises length of mnemonic phrase) [Figure 8, Page 120]); and executing Step S4 in the case that the operation triggering information is restoring hardware wallet (Antonopoulos discloses wallet backup and can be used to recover and re--create all the keys in the same or any compatible wallet application [Page 114]. Import and export seeds for backup and recovery using interoperable mnemonics [Page 111]); Step S2, prompting the user to input a mnemonic phrase length, generate a key seed according to the received mnemonic phrase length (Antonopoulos discloses generate a random word mnemonic or enter your own [Figure 8, Page 120]), generating multiple mnemonic word identifications according to the mnemonic phrase length and the key seed Create a random sequence (entropy) of ·128 to 256 bits [Page 114]the salt is composed of the string constant " mnemonic " [Page 116], searching for a corresponding mnemonic word according to each mnemonic word identification successively from a preset dictionary(Antonopoulos discloses The wallet starts from a source of entropy, adds a checksum, and then maps the entropy to a word list [Page 114]. Map each 11-bit value to a word from the predefined dictionary of 2048 words [Page 115]), and jointing the found mnemonic words successively to obtain a mnemonic phrase (Antonopoulos adding checksum to end of random sequence, yielding 132 bit result, which is split into 11-bit length segments [Page 114-115], length segments as mnemonic phrase identification), generating a master key according to the key seed and storing the master key  (Antonopoulos Creating master key from a root seed  [Figure 9, Page 121]. Keys are stored on hardware device such as hardware wallet [Page 125]); Step S3, setting a hardware wallet state as initialized, and performing normal operation  (Antonopoulos discloses wallets are initialized from a seed [Page 107]); Step S4, prompting the user to input a letter of a word (Antonopoulos discloses generate a random word mnemonic or enter your own [Figure 8, Page 120]), searching for a corresponding mnemonic word from the preset dictionary according to the received letter (Antonopoulos discloses The wallet starts from a source of entropy, adds a checksum, and then maps the entropy to a word list [Page 114]. Map each 11-bit value to a word from the predefined dictionary of 2048 words [Page 115] and displaying the found mnemonic word (Antonopoulos discloses deterministic wallets with mnemonic words will show the user a sequence of 12 to 24 words when fast creating a wallet [Page 114]).
Although Antonopoulos discloses mnemonic phrase, Antonopoulos does not explicitly teach but Chan teaches prompting the user to select, and receiving selection information from the user (Chan Pressing up and down will move the > symbol, indicating the selected item. Pressing right will choose the selection and navigate to a new screen [Page 66]. The screen will display a list of words. Pressing right will show the next set of four, and pressing left will return to the previous set [Page 67]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again [Page 68]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again. Once all words have been entered the restore process is complete [Page 69]); Step S5, determining whether the selection information received by the equipment is a complete mnemonic phrase, if yes, executing Step S6; otherwise, returning to Step S4 (Chan Pressing up and down will move the > symbol, indicating the selected item. Pressing right will choose the selection and navigate to a new screen [Page 66]. The screen will display a list of words. Pressing right will show the next set of four, and pressing left will return to the previous set [Page 67]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again [Page 68]. If the word input is correct, the setup will proceed. If it is not, the user will be prompted to do the backup process again. Once all words have been entered the restore process is complete [Page 69]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Antonopoulos to include prompting the user to select and determining, by the hardware wallet, whether selection information input by the user is a complete mnemonic phrase after the selection information is received from the user as disclosed by Chan. One of ordinary skill in the art would have been motivated for the purpose of increase security for all user, preventing the loss of funds from theft or destruction (Chan [Abstract][Page 67]).
Although the combination of Antonopoulos-Chan discloses hardware wallet with mnemonic phrase and creating a master key with a seed, the combination of the combination of Antonopoulos-Chan do not explicitly teach but Dumas teaches at least one processor (Dumas teaches a processor [0013]); and a memory in communicational connection with the at least one processor (Dumas teaches memory includes processor executables instructions that when executed cause the processor to [0013]); wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform following steps (Dumas teaches memory includes processor executables instructions that when executed cause the processor to [0013]): Step S6, obtaining the key seed according to the length of the selection information input by the user  (Dumas teaches determines if the user already has mnemonic words by for example prompting the user and getting a response input using keypad 212 or function keys 226 [0111]. pressing a particular numeric key once, twice, three, or more times to input one of its corresponding letters [0112]. generates a 512-bit seed from the mnemonic string of clue words or mnemonic words received or imported [0113]), and generating the master key according to the key seed (Dumas teaches generates master private key from the seed [0114]) and authenticating the master key; storing the master key after the master key is authenticated successfully by the equipment (Dumas teaches encrypts the private key with a pin [0115]. Stores the encrypted private key to local storage [0116], the master private is authenticate since its encrypted, only by decrypting one can get the master private key), setting the hardware wallet state as initialized, and performing normal operation (Dumas teaches after device 102 is initialized, to create a new private key or use the information provided by the user to recover the private key [0061]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Antonopoulos-Chan to include obtaining, by the hardware wallet, the key seed according to the length of the selection information input by the user, generating the master key according to the key seed, authenticating the master key; storing the master key after the master key is authenticated successfully by the equipment, setting the hardware wallet state as initialized, and performing normal operation as disclosed by Dumas. One of ordinary skill in the art would have been motivated for the purpose of offline storage of mnemonic words is susceptible to loss, theft or damage, while online storage is susceptible to unauthorized access, hacking, phishing or theft. Leads to identity verification or authentication (Dumas [0010][0122]).

Re. claim 32, rejection of claim 31 is included and claim 32 is rejected with the same rationale as applied in claim 22 above.

Re. claim 33, rejection of claim 31 is included and claim 33 is rejected with the same rationale as applied in claim 23 above.

Re. claim 38, rejection of claim 31 is included and claim 38 is rejected with the same rationale as applied in claim 28 above.

Re. claim 39, rejection of claim 31 is included and claim 39 is rejected with the same rationale as applied in claim 29 above.

Re. claim 40, rejection of claim 31 is included and claim 40 is rejected with the same rationale as applied in claim 30 above.

Claim(s) 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Chan, in view of Dumas and in further view of Bradki et al. (US 20160117679, hereinafter Bradki).
Re. claim 24, the combination of Antonopoulos-Chan-Dumas teach the method as claimed in claim 21, although the combination of Antonopoulos-Chan-Dumas discloses hardware wallet, the combination of Antonopoulos-Chan-Dumas do not explicitly teach but Bradki teaches the wherein between the Step S1 and the Step S2, the method comprises: informing, by the hardware wallet, the user of setting an identity authentication way, executing Step S2 in the case that the identity authentication way is set successfully; otherwise, reporting an error; and between the Step S1 and the Step S4, the method comprises: informing, by the hardware wallet, the user of setting the identity authentication way, executing Step S4 in the case that the identity authentication way is set successfully; otherwise, reporting an error (Bradki teaches responsive to receiving the result of the authentication, in operation 414, the wallet integration server 102 may determine if the user 106 is successfully authenticated. Upon determining that the user authentication failed, in operation 460, the wallet integration server 102 generates a notification that an authentication of the user 106 has failed [0066] [0059]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Antonopoulos-Chan-Dumas to include informing, by the hardware wallet, the user of setting an identity authentication way, executing Step S2 in the case that the identity authentication way is set successfully; otherwise, reporting an error; and between the Step S1 and the Step S4, the method comprises: informing, by the hardware wallet, the user of setting the identity authentication way, executing Step S4 in the case that the identity authentication way is set successfully; otherwise, reporting an error as disclosed by Braski. One of ordinary skill in the art would have been motivated for the purpose of preventing undesirable results resulting from failure (Braski [0004]).

Re. claim 34, rejection of claim 31 is included and claim 34 is rejected with the same rationale as applied in claim 24 above.

Claims 25-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Chan, in view of Dumas and in further view of Vogel et al. (US 20200193420, hereinafter Vogel).
Re. claim 25, the combination of Antonopoulos-Chan-Dumas teach the method as claimed in claim 21, wherein, the Step S2 comprises: Step S2-1, prompting, by the hardware wallet, the user to input the mnemonic phrase length  (Antonopoulos discloses generate a random word mnemonic or enter your own [Figure 8, Page 120]), calculating a key seed length and a first check value according to the mnemonic phrase length in the case that the mnemonic phrase length input by the user is received (Antonopoulos discloses create checksum (first check value) of random sequence by taking the first (entropy-length/32 bit) of its SHA256 [Page 114]), generating a key seed of corresponding length according to the key seed length (Antonopoulos teaches Table 2. Mnemonic codes: entropy and word length [Page 115-116]); and Step S2-3, operating, by the hardware wallet, a first preset algorithm on the key seed to obtain a first calculation result (Antonopoulos discloses create checksum (first check value) of random sequence by taking the first (entropy-length/32 bit) of its SHA256 [Page 114]), intercepting data of a first check value length from a start bit of the first calculation result to obtain the first check value (Antonopoulos discloses create checksum (first check value) of random sequence by taking the first (entropy-length/32 bit) of its SHA256 [Page 114]), jointing the first check value with the key seed to obtain a mnemonic phrase identification (Antonopoulos discloses adding checksum to end of random sequence, yielding 132 bit result, which is split into 11-bit length segments [Page 114-115], length segments as mnemonic phrase identification ); intercepting data segments of preset length successively from the mnemonic phrase identification to obtain multiple mnemonic word identifications (Antonopoulos discloses adding checksum to end of random sequence, yielding 132 bit result, which is split into 11-bit length segments [Page 114-115], length segments as mnemonic phrase identification); searching for corresponding mnemonic words from the preset dictionary according to the mnemonic word identifications, and jointing the found mnemonic words successively to obtain the mnemonic phrase (Antonopoulos discloses 11-bit length segments are mapped to words form predefined dictionary, yielding mnemonic code (mnemonic phrase) [Page 115]).
Although the combination of Antonopoulos-Chan-Dumas discloses generating master key based on the key seed and storing it, the combination of Antonopoulos-Chan-Dumas do not explicitly teach but Vogel teaches Step S2-2, clearing, by the hardware wallet, data in a security storage, generating the master key according to the key seed via a second preset algorithm, and storing the master key into the security storage (Vogel teaches the hardware wallet user interface will prompt the user to input their PIN and fingerprint into the new hardware wallet. At this point, the hardware wallet has 3 of 4 factors (F2 (user PIN), F3 (user fingerprint), and F4 (carbon key)) and can retrieve the Master Key0. After the Master Key0 is restored, the new hardware wallet will delete all of the initial keys for each factor (i.e., F1, F2, F3, and F4). The user is then guided through the process of setting new keys for each factor [0136]. a salt to the derivation function which provides a 12 or 24 words seed which in turn will be translated to the master private key [0024].Factors of the key [0053-68]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Antonopoulos-Chan-Dumas to include clearing, by the hardware wallet, data in a security storage, generating the master key according to the key seed via a second preset algorithm, and storing the master key into the security storage as disclosed by Vogel. One of ordinary skill in the art would have been motivated for the purpose of guided through the process of setting new keys (Vogel [0136]).

Re. claim 26, the combination of Antonopoulos-Chan-Dumas-Vogel teach the method as claimed in claim 25, wherein the calculating the key seed length and the first check value according to the mnemonic phrase length in Step S2-1 comprises: multiplying, by the hardware wallet, the mnemonic phrase length by the second preset value to generate the mnemonic phrase identification length (Antonopoulos discloses he mnemonic and salt parameters using 2048 rounds of hashing with the HMAC-SHA512 algorithm, producing a 512-bit value as its final output [Page 116]); obtaining the key seed length and the first check value length from the mnemonic phrase identification length according to a preset ratio (Antonopoulos discloses create checksum (first check value) of random sequence by taking the first (entropy-length/32 bit) of its SHA256 [Page 114]); and generating the key seed of corresponding length according to the key seed length comprises: generating, by the hardware wallet, a random number of the key seed length as the key seed by using a read random number generator (Antonopoulos discloses the seed is a randomly generated number that is combined with other data [Page 109]. HD wallet generated a mnemonic and seed from a built-in random number generator [Figure 4, Page 112]]).

Re. claim 27, the combination of Antonopoulos-Chan-Dumas-Vogel teach the method as claimed in claim 25, wherein the generating the master key according to the key seed via the second preset algorithm in Step S2-2 comprises: operating hash calculation on the key seed according to the second preset algorithm to obtain a hash value (Antonopoulos discloses create checksum (first check value) of random sequence by taking the first (entropy-length/32 bit) of its SHA256 [Page 114]); taking data of preset length on high-order end of the hash value as the master key (Antonopoulos discloses The root seed is input into the HMAC--SHA512 algorithm and the resulting hash is used to create a master private key (m) and a master chain code (c) [Figure 9, Page 121]).

Re. claim 35, rejection of claim 31 is included and claim 35 is rejected with the same rationale as applied in claim 25 above.

Re. claim 36, rejection of claim 35 is included and claim 36 is rejected with the same rationale as applied in claim 26 above.

Re. claim 37, rejection of claim 35 is included and claim 37 is rejected with the same rationale as applied in claim 27 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GU (US 20220078009) discloses generate a random key seed (step 1331), then use the key seed to generate the master root key pair of the organization (step 1332), and store the master root key pair in the memory thereof (step 1333). Further, in order to prevent the key seed from being illegally acquired by others, the hardware security device 12 is further configured to destroy the key seed (step 1334) after generating the master root key pair of the organization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496